IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff,
VS.
DAVON LYNN SMITH,

Defendant.

 

 

Case No. 3:19-cr-00056-JMK

VERDICT FORM

VERDICT FORM 1

We the Jury find the Defendant, DAVON LYNN SMITH,

Not Guilty

YX

Guilty

 

of the crime of possession of heroin with intent to distribute, as charged in Count | of the

Superseding Indictment.

DATED 5/3 Fz ( at Anchorage, Alaska.

REDACTED SIGNATURE

 

 

wy

FOREPERSON

Case 3:19-cr-00056-JMK-DMS Document 318 Filed 08/03/21 Page 1 of 6
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3:19-cr-00056-JMK
VS.
VERDICT FORM
DAVON LYNN SMITH,

Defendant.

 

 

VERDICT FORM 2.1
We the Jury find the Defendant, DAVON LYNN SMITH,

xX

Not Guilty Guilty

of the crime of sex trafficking of a minor, as charged in Count 2 of the Superseding Indictment.
We unanimously find that the Defendant, DAVON LYNN SMITH, had a reasonable opportunity
to observe Minor Victim, or knew or recklessly disregarded that the person identified as Minor
Victim | had not attained the age of 18 years, and would be caused to engage in a commercial

sex act.

)
Ns :
DATED 37 $/2/ _ at Anchorage, Alaska.

REDACTED SIGNATURE
~—~FUREPERSON

 

Case 3:19-cr-O0056-JMK-DMS Document 318 Filed 08/03/21 Page 2 of 6
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:19-cr-00056-JMK

VS.
VERDICT FORM
DAVON LYNN SMITH,

Defendant.

 

 

VERDICT FORM 2.2

We the Jury find the Defendant, DAVON LYNN SMITH,

Not Guilty Guilty

of the crime of sex trafficking of a minor, as charged in Count 2 of the Superseding Indictment.
We unanimously find that the Defendant, DAVON LYNN SMITH, knew or recklessly
disregarded the fact that means of force, threats of force, fraud, coercion or any combination of

such means would be used to cause Minor Victim | to engage in a commercial sex act.

DATED 6/3 /2 at Anchorage, Alaska.

REDACTED SIGNATURE

FOREPERSON

Case 3:19-cr-00056-JMK-DMS Document 318 Filed 08/03/21 Page 3 of 6
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:19-cr-00056-JMK

VS.
VERDICT FORM
DAVON LYNN SMITH,

Defendant.

 

 

VERDICT FORM 3.1

We the Jury find the Defendant, DAVON LYNN SMITH,

 

Not Guilty Guilty

of the crime of participating in a sex trafficking venture, as charged in Count 3 of the
Superseding Indictment. We unanimously find that the Defendant, DAVON LYNN SMITH
knew or recklessly disregarded that the person identified as Minor Victim | had not attained the

age of 18 years, and would be caused to engage in a commercial sex act.

DATED §/: is Z (at Anchorage, Alaska.

REDACTED SIGNATURE
FOREPERSON

Case 3:19-cr-O0056-JMK-DMS Document 318 Filed 08/03/21 Page 4 of 6
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:19-cr-00056-JMK

VS.
VERDICT FORM
DAVON LYNN SMITH,

Defendant.

 

 

VERDICT FORM 3.2

We the Jury find the Defendant, DAVON LYNN SMITH,

"i

Not Guilty Guilty

 

of the crime of participating in a sex trafficking venture, as charged in Count 3 of the
Superseding Indictment. We unanimously find that the Defendant, DAVON LYNN SMITH,
knew or recklessly disregarded the fact that means of force, threats of force, fraud, coercion or
any combination of such means would be used to cause Minor Victim | to engage ina

commercial sex act.

DATED 6/3 (5 | at Anchorage, Alaska. a
REDACTED SIGNATURE

FF. OREPERSON

Case 3:19-cr-O0056-JMK-DMS Document 318 Filed 08/03/21 Page 5 of 6
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3:19-cr-00056-JMK
vs.
VERDICT FORM
DAVON LYNN SMITH,

Defendant.

 

 

VERDICT FORM 4
We the Jury find the Defendant, DAVON LYNN SMITH,
Not Guilty Guilty

of the crime of sex trafficking of P.C. by force, threats of force, fraud, or coercion, as charged in

Count 4 of the Superseding Indictment.

DATED 13/2) at Anchorage, Alaska.

REDACTED SIGNATURE
FOREPERSON

Case 3:19-cr-00056-JMK-DMS Document 318 Filed 08/03/21 Page 6 of 6
